  Case 1:20-cv-00760-JRS-TAB 49003-2002-CT-006293
                             Document 1-1 Filed 03/09/20 Page 1 of 3 PageID  #: 7
                                                                          Filed: 2/11/2020 4:08 PM
                                                                                                                                           Clerk
                                               Marion Superior Court,   Civil Division   3                                Marion County, Indiana



STATE OF INDIANA                     )                            IN     THE MARION                                 COURT
                                         SS:
COUNTY OF MARION                     g                            CAUSE NO.

BRADLEY LEMONS

       VS.

ANTHONY WATTS and
SWIFT TRANSPORTATION CO.

                                         COMPLAINT FOR DAMAGES
       Comes now   the Plaintiff, Bradley Lemons, by counsel, Nathan D. Foushee 0f Ken Nunn
Law  Ofﬁce,  and  for his cause of action against the Defendants, Anthony Watts and Swift
Transportation C0,, alleges and states as follows:


                                   STATEMENT AND JURISDICTION

        1.        This   is   a clear liability collision in Which Defendants' 20 1 9 Freightliner tractor and
attached         was negligently driven by Anthony Watts causing a collision with the vehicle
             trailer,

driven by Plaintiff, Bradley Lemons. As a result of the collision, Plaintiff has incurred medical
expenses, lost wages, property damage including, but not limited to, diminished value, and other
special expenses in an amount to be proven at trial of this cause.


       2.         Jurisdiction     and venue are appropriate              in   Marion County, Indiana,          as said collision
occurred Within the boundaries 0f Marion County, State 0f Indiana.


                                          FIRST CAUSE OF ACTION

                                    NEGLIGENCE OF ANTHONY WATTS

       3.         Plaintiffrealleges       and incorporates herein by reference paragraphs                  1   through 2 above
as if fully restated verbatim.


       4.         On     or about April 25,     2019 Defendant Anthony Watts negligently drove a
tractor-trailer, striking      the vehicle driven by Plaintiff, Bradley Lemons.


       5.    Defendant Anthony Watts had a duty                            t0 operate his tractor trailer in a safe            and
reasonable manner.


       6.         Defendant Anthony Watts failed in the above mentioned duties and                                  is   therefore
negligent.


       7.         Defendant Anthony Watts’ negligence was the                                direct   and proximate cause of
  Case 1:20-cv-00760-JRS-TAB Document 1-1 Filed 03/09/20 Page 2 of 3 PageID #: 8


Plaintiff’ s injuries.



        8.           Plaintiff Bradley   Lemons’    injuries    and damages are permanent.

                                                                                   ’
        9.           As a direct and proximate result ofAnthony Watts                  negligence, Bradley Lemons has
suffered lost wages.


        10.          Plaintiff Bradley   Lemons has incurred medical bills              for the treatment 0f his injuries
directly resulting       from   this collision.



        1 1.         As a direct and proximate result ofAnthony Watts' negligence, Bradley Lemons has
experienced physical and mental pain and suffering, lost wages, property damage including, but
not limited    t0,   diminished value, and has lost the ability to perform usual               activities, resulting in      a
diminished quality 0f life.



                                       SECOND CAUSE OF ACTION

                                NEGLIGENCE PER SE OF ANTHONY WATTS

        12.          Plaintiff realleges   and incorporates herein by reference paragraphs                      1   through 11
above as     if fully restated    verbatim.


        13.          Anthony Watts violated       state   and federal   statutes   and regulations including but not
limited t0 Title 9 0f the Indiana Code.


        14.       Defendant Anthony Watts’ statutory Violations directly and proximately caused
Plaintiff’ s   damages and injuries.

        15.          Defendant Anthony Watts        is   negligent per se based on these statutory and regulatory
Violations.


                                         THIRD CAUSE OF ACTION

                 RESPONDEAT SUPERIOR OF SWIFT TRANSPORTATION CO.

        16.          Plaintiff realleges   and incorporates herein by reference paragraphs                  1   through 15
above as     if fully restated    verbatim.


        17.          Defendant Anthony Watts was the employee, agent, servant, 0r independent
contractor for Swift Transportation C0. Accordingly, Swift Transportation Co.                          is   vicariously
liable for the acts      of Defendant Anthony Watts for the causes of action above.


        WHEREFORE, the Plaintiff,    Bradley Lemons, by counsel Nathan D. Foushee 0f Ken
Nunn Law       Ofﬁce, demands judgment against the Defendants, Anthony Watts and Swift
  Case 1:20-cv-00760-JRS-TAB Document 1-1 Filed 03/09/20 Page 3 of 3 PageID #: 9


Transportation Co. for permanent injuries in a reasonable amount t0 be determined at the         trial

0f this cause, for medical expenses, lost wages, property damage including, but not limited t0,
diminished value, and other special expenses, court costs and all other just and proper relief in
the premises.


                                        KEN NUNN LAW OFFICE


                                        BY:   s/Nathan D. Foushee
                                              Nathan D. Foushee, #24885—49
                                              KEN NUNN LAW OFFICE
                                              104 South Franklin Road
                                              Bloomington, IN 47404
                                              Phone: (812) 332-9451
                                              Fax: (812) 331-5321
                                              E-mail: nathanf@kennunn.com




                              REQUEST FOR TRIAL BY JURY

       Comes now the     plaintiff,   by counsel, Ken Nunn Law Ofﬁce, and requests   that this


matter be tried by jury pursuant t0 Trial Rule 38.


                                        KEN NUNN LAW OFFICE


                                        BY:   s/ Nathan D.Foushee
                                              Nathan D. Foushee, #24885-49
                                              KEN NUNN LAW OFFICE
                                              104 South Franklin Road
                                              Bloomington, IN 47404
                                              Phone: (8 1 2) 332-9451
                                              Fax: (812) 33 1-5321
                                              E-mail: nathanf@kennunn.com




Nathan D. Foushee, #24885-49
Ken Nunn Law Ofﬁce
104 South Franklin Road
Bloomington, IN 47404
Telephone: 8 12-332-9451
Fax Number:     8 12-33 1-5321
Attorney for Plaintiff
